DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/28/2022 has been entered.

Response to Amendment
	The amendment filed on 11/28/2022 has been entered.  Claims 9-11, 13, and 15 are pending in the application.  Claims 1-8, 12, 14, and 16 are cancelled.  The amendments to the claims overcomes the claim objection previously set forth in the Final Office Action mailed on 6/16/2022.

Claim Objections
Claim 9 is objected to because of the following informalities:  
-Claim 9, line 7: please correct “the recesses” to “the two mutually spaced recesses”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11, 13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “wherein the adapter system is arrangeable on a perforation device” in lines 5-6, which is a functional limitation meaning that the perforation device is not structurally required by the claim.  However, lines 6-7 of claim 9 further recite “and wherein the perforation device is centered in the recesses and perforates the skin…”.  This phrasing in lines 6-7 is unclear as to whether the limitation is intended to be a functional limitation or a structural requirement.  For examination purposes, the Examiner interprets that the perforation device is intended to only be functionally recited in claim 9 and interprets “and wherein the perforation device is centered in the recesses and perforates the skin…” as “and wherein the perforation device is configured to be centered in the recesses and perforate the skin…”
Claims 10-11, 13, and 15 are rejected by virtue of their dependency on rejected claim 9.
Claim 10 recites “wherein the frame comprises detent elements”.  However, claim 9, from which claim 10 depends, recites “a position of the cover with respect to the frame is secured by means of detent elements”.  It is unclear whether the “detent elements” in claim 10 are intended to refer to the “detent elements” of claim 9 or whether the “detent elements” in claim 10 are intended to be additional “detent elements”.  For examination purposes, the Examiner interprets that the “detent elements” in claim 10 are intended to refer to the “detent elements” of claim 9 and interprets that “wherein the frame comprises detent elements” should be read as “wherein the frame comprises the detent elements”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bar-El et al. (US 2010/0286588 A1) in view of Gabel et al. (US 2003/0187395 A1).
Regarding claim 9, Bar-El discloses an adapter system (patch assembly 20, see Figs. 1-2) comprising:
a frame (liner window area 36 and window area 26), wherein the frame (liner window area 36 and window area 26) comprises an adhesive layer on a bottom side (bottom surface 60) thereof (see par. [0064]), and wherein the adhesive layer is capable of adhering to an area of skin to position the frame (liner window area 36 and window area 26) (see par. [0064]), and wherein the frame (liner window area 36 and window area 26) comprises a support panel (window area 26) having an opening (opening in window area 26) and a top side (top of window area 26), wherein the top side (top of window area 26) of the support panel (window area 26) includes two mutually spaced recesses (see annotated Fig. 2 below), wherein the adapter system (patch assembly 20) is arrangeable on a perforation device (skin preparation device 50) (see par. [0065]), and wherein the perforation device (skin preparation device 50) is centered in the recesses (see Fig. 3B) and perforates the skin in the section delimited by the opening (opening in window area 26) (see Fig. 4, par. [0065]);
and a cover (protective area 34 and drug support area 28) for closing the frame (liner window area 36 and window area 26) (see Figs. 6A-B), the cover (protective area 34 and drug support area 28) carrying an active ingredient pad (drug delivery area 30), the active ingredient pad (drug delivery area 30) being inserted into the frame (liner window area 36 and window area 26) in an operating position (see Fig. 6B), wherein, in the operating position (see Fig. 6B), the frame (liner window area 36 and window area 26) and the cover (protective area 34 and drug support area 28) are connected to one another in a force-fit and/or form-locked manner (see Fig. 6B, par. [0067]).
However, Bar-El fails to explicitly state wherein, in the operating position, a position of the cover with respect to the frame is secured by means of detent elements.
Gabel teaches an adapter system (see Figs. 3-5) wherein, in the operating position (see Fig. 5, closed position of cover 32), a position of the cover (cover 32) with respect to the frame (base 16) is secured by means of detent elements (coupling tabs 36 and 40) (see par. [0046]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the adapter system of Bar-El to include wherein, in the operating position, a position of the cover with respect to the frame is secured by means of detent elements, as taught by Gabel, in order to latch and secure the cover in a closed position on the frame (see Gabel par. [0046]).

    PNG
    media_image1.png
    234
    391
    media_image1.png
    Greyscale


Regarding claim 10, modified Bar-El teaches the adapter system according to claim 9 substantially as claimed.  Bar-El further teaches wherein the cover (protective area 34 and drug support area 28) comprises mechanical connecting elements (adhesive elements between drug support area 28 and drug delivery area 30 — see par. [0054]) holding the active ingredient pad (drug delivery area 30) (see par. [0054]), and wherein the frame (liner window area 36 and window area 26) comprises detent elements (magnets 37) (see par. [0059], Merriam-Webster’s online dictionary defines “detent” as a device for positioning and holding one mechanical part in relation to another in a manner such that the device can be released by force applied to one of the parts.  Since a magnet holds parts together until the magnetic force is overcome, the Examiner considers magnets 37 of Bar-El to be “detent elements”).

Regarding claim 11, modified Bar-El teaches the adapter system according to claim 9 substantially as claimed.  Bar-El further teaches wherein the cover (protective area 34 and drug support area 28) comprises a grip piece (edge of drug support area 28 for gripping by a user — see par. [0067]).

Regarding claim 13, modified Bar-El teaches the adapter system according to claim 9 substantially as claimed.  Bar-El further teaches wherein the frame (liner window area 36 and window area 26) comprises a pull tab (bottom liner 42) (see par. [0056]).

Regarding claim 15, modified Bar-El teaches the adapter system according to claim 9 substantially as claimed.  Bar-El further teaches wherein the frame (liner window area 36 and window area 26) and the cover (protective area 34 and drug support area 28) are connected to one another by means of a pivot joint (fold 27) (see par. [0054]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /TIFFANY LEGETTE/Primary Examiner, Art Unit 3783